14 Mich. App. 105 (1968)
165 N.W.2d 492
PEOPLE
v.
ROBERSON
Docket No. 3,108.
Michigan Court of Appeals.
Decided October 24, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Rheo C. Marchand, Assistant Prosecuting Attorney, for the people.
Sheldon M. Lutz, for defendant on appeal.
J.H. GILLIS, J.
Defendant Clarence Roberson was charged with having committed the crime of assault with intent to commit rape.[*] After a jury trial, the defendant, on September 21, 1966, was convicted as charged.
At trial defendant contended that this was a case of mistaken identity and presented 3 alibi witnesses in support of his position. The complainant testified *107 that she was positive of her identification. A policewoman present at a show-up testified that the complainant had immediately identified the defendant from among several others who were approximately the same age, color and height.
On appeal the defendant presents several issues for our determination pertaining to the sufficiency of the evidence, the conduct of the police show-up and the adequacy of the court's charge to the jury. Additionally, the defendant argues that the prosecution should have produced an additional witness to rebut the testimony of the defendant's alibi witnesses.
Our review of this record establishes that there was sufficient evidence presented to the jury, which, if believed by them, would sustain a guilty verdict. The show-up was conducted prior to June 12, 1967 and, therefore, the procedure outlined in United States v. Wade (1967), 388 U.S. 218 (87 S. Ct. 1926, 18 L. Ed. 2d 1149), does not apply. Stovall v. Denno (1967), 388 U.S. 293 (87 S. Ct. 1967, 18 L. Ed. 2d 1199). The record further demonstrates that the show-up was conducted in a manner that did not deprive the defendant of his constitutional rights.
The court's charge to the jury was not objected to and we will not review allegations of technical error in light of GCR 1963, 516.2. Having reviewed the court's instructions as a whole, we find the charge as given was adequate and fair.
The defendant's allegation of reversible error in failure of the people to bring in an additional witness to rebut the testimony of his alibi witnesses is not supported by any authority. Nothing in the record indicates that the additional witness was inaccessible to either party. If his testimony would have tended to prove defendant's alibi, it is a novel proposition for defendant to claim that the duty *108 to call such a witness was incumbent on the people.
Defendant's final argument is that there was insufficient evidence to warrant the jury finding that the defendant had a specific intent to commit the crime. This was a question for the determination of the jury and there is certainly ample testimony from the lips of the complainant to justify the finding of the jury.
Affirmed.
LESINSKI, C.J., concurred with J.H. GILLIS, J.
LEVIN, J. (concurring).
The defendant's remedy, if he has one, is by motion for a new trial. There has been no showing that the police or prosecutor did in fact interview witnesses who furnished information corroborating the defendant's evidence or which was otherwise helpful to the defense bearing on the identification or alibi issues that was not disclosed to defendant's trial counsel. See Jackson v. Wainwright (CA 5, 1968), 390 F2d 288. The prosecutor's obligation to show the whole transaction, to produce all witnesses, whether the tendency of their evidence is to establish guilt or innocence (Hurd v. People [1872], 25 Mich. 405, 416; People v. Blazenzitz [1920], 212 Mich. 675, 679) is not limited to witnesses present at the time the crime was committed. People v. Ake (1961), 362 Mich. 134; People v. Kayne (1934), 268 Mich. 186; People v. Etter (1890), 81 Mich. 570; People v. Dickinson (1966), 2 Mich. App. 646.
NOTES
[*]  CLS 1961, § 750.85 (Stat Ann 1962 Rev § 28.280).